10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT SEATTLE

STAN CHRISTIANSON, Case No. 2:40 -av- 0/349
individually COMPLAINT FOR DAMAGES

Plaintiff

y JURY DEMAND REQUESTED

THE BOEING COMPANY, a
Delaware Company with its
headquarter in Illinois doing
business in the state of Washington

Defendant

 

 

 

COMES NOW, STAN CHRISTIANSON, by and through his

attorney of record and alleges as follows:

COMPLAINT FOR DAMAGES - 1 HUGHES LAW GROUP, PLLC
1715 Barkley Blud #803
Bellingham, WA 98226

(360) 395 5158

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 2 of 8

l. JURISDICTION/VENUE

1.1 STAN CHRISTIANSON is currently a resident of Skagit County
and was employed by THE BOEING COMPANY, hereinafter
(“BOEING”) and working in Snohomish County. BOEING is
headquartered in Illinois, registered in Washington State and doing
business in Snohomish County.
1.2 This Court has original jurisdiction over the claims based upon
diversity as codified in USC 28 § 1332.
1.3 Venue is proper in the United States District Court in the Western
District in Seattle.

ll. FACTS
2.1 On or about March 27, 2018 Boeing terminated STAN
CHRISTIANSON after 26 years of employment.
2.2 At the time of his termination, STAN CHRISTIANSON had been

working as Boeing’s Project Manager performing the LEAN manufacturing

implementation on Boeing’s commercial airline the 777.

COMPLAINT FOR DAMAGES - 2 HUGHES LAW GROUP, PLLC
1715 Barkiey Blud #803
Bellingham, WA 98226

(360) 395 5158

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 3 of 8

2.3 Boeing rated STAN CHRISTIANSON 's performance highly over the
past 26 years of his employment. in fact, over that time, Boeing only
wrote him up once over 26 years and that was for failing to provide it with

notice of an illness prior to missing work.

2.4 STAN CHRISTIANSON suffered from episodic bouts of insomnia
and sleep apnea prior to and following his termination by Boeing. These
medical conditions were medically diagnosed and he had been treated for
them prior to and following Boeing’s termination. As a result, Stan’s
insomnia coupled with his sleep apnea were individually and cumulatively

disabilities as defined by RCW 49.60.040(7)(a)-(d).

2.5 On or about March 12, 2018, STAN CHRISTIANSON again
experienced a bout of insomnia. Regardless, each morning, STAN
CHRISTIANSON showered, shaved and got dressed for work only to
realize his exhaustion from lack of sleep kept him from going to work and
working. Per instructions by Boeing, STAN CHRISTIANSON sent a text
to his manager, Jeff Wagner, informing him that he was unable to come

into work,

COMPLAINT FOR DAMAGES - 3 HUGHES LAW GROUP, PLLC
1715 Barkley Blud #803
Bellingham, WA 98226

(360) 395 5158

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 4 of 8

2.6 STAN CHRISTIANSON’s insomnia continued and each day, prior to
work, beginning March 12, 2018 through March 28, 2018, he prepared to
go to work, as reflected in paragraph 2.5 above, only to realize he could
not go in and informed his manager of the same before his shift started.
He texted his manager telling the manager he was not well and/or that he
had not gotten and sleep and was suffering from Insomnia and would be

unable to come in.

2.7 On March 26, 2018 STAN CHRISTIANSON texted Jeff Wagner
“Jeff, I’ve had severe bouts of insomnia | want to be at work today
but the probabilities are unlikely. FYI.”

2.8 In response to Stan’s texts, Jeff Wagner responded with texts
reading (a) “alrighi’,

(b}) “message received”,

(c) “Feel better! Hope to see you soon”,

(d) “Stan, please sign your ETS for last week ASAP”,

(e) “Thanks for letting me know. Take care” and,

(f) “Okay, see you then.”

2.9 Because STAN CHRISTIANSON was still suffering from insomnia

he did not come in to work on March 28, 2018.

COMPLAINT FOR DAMAGES - 4 HUGHES LAW GROUP, PLLC
1715 Barkley Bivd #803
Bellingham, WA 98226
(360) 395 5158

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 5 of 8

2.10 On March 28, 2018, STAN CHRISTIANSON texted Mr. Wagner at
3:48 a.m. informing him that he still had not slept and would not be able to
come in to work. His text reads “Jeff, its nearly 4am | have not gotten an[y]
sleep | will not be in today.“ Later, that same day, Boeing terminated

STAN CHRISTIANSON’s employment.

2.11 During a hearing regarding unemployment benefits, Jeff Wagner
testified that on March 27, 2018, he left a voice message for STAN
CHRISTIANSON informing him that if STAN CHRISTIANSON did not
come back to work on March 28, 2018 he would be fired. Based upon
information and belief, no voice message was ever left with Mr.

Christianson on his phone.

2.12 On March 28, 2018, Boeing terminated STAN CHRISTIANSON
based upon a rigid and improper application of its sick leave policy that
states something to the effect that “employees must have benefits to
cover their absences.” Boeing terminated Stan because had apparently

exhausted and he no longer had any more paid leave on March 28, 2078.

COMPLAINT FOR DAMAGES - 5 HUGHES LAW GROUP, PLLC
1715 Barkley Bivd #803
Bellingham, WA 98226

(360) 395 5158

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 6 of 8

2.13 However, Washington law as set forth in RCW 49.60. et. seq.,
makes it illegal to discriminate based upon one’s disability. It also

requires that employers must affirmatively accommodate one’s disability.

2.14 By applying its sick leave policy rigidly, Boeing actually failed to
accommodate Mr. Christianson’s disability under RCW 49.60.et.seq or it

terminated him because of it. Either way, Boeing broke the law."

2.15 As a result of Boeing’s termination, STAN CHRISTIANSON has
incurred a significant loss of wages, past and future, along with other
economic loss including but not limited to his early withdrawal of his 401k,
loss of Boeing’s 401k matching funds, early withdrawal penalty and loss of
other benefits causing economic and physical and/or emotional hardship
including the loss of employment and future employment in an amount to

be determined at trial.

il CAUSES OF ACTION

 

‘An employer should not be able to hide behind a policy when such a policy is unreasonable.
Pulcino v. Federal Express Corp., 141 Wn.2d 629, 9 P.3d 787, (2000).

COMPLAINT FOR DAMAGES - 6 BAUGHES LAW GROUP, PLLC
1715 Barkley Blud #803
Bellingham, WA 98226
(360) 395 5158

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 7 of 8

3.1 STAN CHRISTIANSON incorporates paragraphs 1.1 through 2.15
as if stated herein and alleges that Boeing discriminated against him by
failing to accommodate his disability.

JURY DEMAND

Mr. Christianson Demands a Jury of 12 Members.

PRAYER FOR RELIEF:
A. Declaratory Relief stating that Boeing violated RCW 49.60 et.
seq. by discriminating against Stan Christianson and/or by failing
to accommodate his disability.
B. Compensatory damages, for his loss of wages and lost
future income, as well as emotional damages stemming from the
emotional trauma of being terminated and unable to find similar
gainful employment after Boeing terminated him.
C. Special Damages, if any, for vocational or educational
retraining and or medical treatment.
D. Prejudgment interest;
E. Reimbursement of any special damages, including but not

limited to vocational and/or educational rehabilitation.

COMPLAINT FOR DAMAGES - 7 HUGHES LAW GROUP, PLLC
1715 Barkley Blud #803
Bellingham, WA 98226
(360) 395 5158

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cv-01349-RSM Document1 Filed 09/11/20 Page 8 of 8

F. For a reimbursement and award of fees and costs in an
amount to be determined.

G. That the pleadings be deemed to comport to the proof
presented at trial;

H. For any and all further equitable relief that is deemed, just,
fair and necessary.

L. Mr. Christianson reserves the right to amend this Complaint
if additional causes of action are discovered or if other parties are

deemed necessary.

Dated this 28™ day of August, 2020

fe HUGHES WSBA #22897

Attorney for Plaintiff

 

COMPLAINT FOR DAMAGES - 8 HUGHES LAW GROUP, PLLC
1715 Barkley Blud #803
Bellingham, WA 98226
(360) 395 5158

 
